                Case 2:18-cv-00055-TSZ Document 301 Filed 03/26/21 Page 1 of 2




 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
        BAO XUYEN LE, as Personal
        Representative of the Estate of Tommy Le;
 7
        HOAI “SUNNY” LE; and DIEU HO,
 8                           Plaintiffs,
 9         v.                                             C18-55 TSZ

10      REVEREND DR. MARTIN LUTHER                        ORDER
        KING, JR. COUNTY; and KING
11      COUNTY DEPUTY SHERIFF CESAR
        MOLINA
12
                             Defendants.
13

14         Counsel having advised the Court during a status conference conducted via the

15 ZoomGov platform on March 26, 2021, that plaintiffs’ claims against defendant

16 Reverend Dr. Martin Luther King, Jr. County (“King County”) have been resolved, see

17 also Notice of Settlement (docket no. 298), and it appearing that no issue remains for the

18 Court’s determination,

19         NOW, THEREFORE, IT IS ORDERED that plaintiffs’ claims against King

20 County and this case are DISMISSED with prejudice and without costs. The trial date of

21 April 19, 2021, all related dates and deadlines, and all pending motions are STRICKEN.

22 In the event that settlement is not perfected, plaintiffs and/or King County may move to

23

     ORDER - 1
            Case 2:18-cv-00055-TSZ Document 301 Filed 03/26/21 Page 2 of 2




 1 reopen and trial will be scheduled as to plaintiffs’ claims against King County, provided

 2 such motion is filed within 30 days of the date of this Order.

 3         The Clerk is directed to send a copy of this Order to all counsel of record.

 4         IT IS SO ORDERED.

 5         Dated this 26th day of March, 2021.

 6

 7                                                   A
                                                     Thomas S. Zilly
 8
                                                     United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 2
